                   UNITED STATES DISTRICT COURT
                        DISTRICT OF MAINE


KRISTAL L.,                          )
                                     )
            Petitioner,              )
                                     )
      v.                             )      2:18-cv-00084-JAW
                                     )
NANCY A. BERRYHILL,                  )
                                     )
            Defendant                )


              ORDER AFFIRMING THE RECOMMENDED
               DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed February 8, 2019 (ECF No. 19), the Recommended Decision is

accepted.

      The Court has reviewed and considered the Magistrate Judge’s

Recommended Decision, together with the entire record. The Court has made

a de novo determination of all matters adjudicated by the Magistrate Judge’s

Recommended Decision, and concurs with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended

Decision.

      Accordingly, it is hereby ORDERED that the Commissioner’s decision

be VACATED and the case REMANDED for further proceedings.
      SO ORDERED.


                               /s/ John A. Woodcock, Jr.
                               JOHN A. WOODCOCK, JR.
                               UNITED STATES DISTRICT JUDGE

Dated this 5th day of March, 2019




                                    2
